Brooke, J.
The court is of opinion, that the circuit court erred in excluding a portion of the evidence, stated in thejfirsi bill of exceptions, the object of which was to prove particular facts, shewing that the witnesses, who had been examined by the plaintiff, had ill feelings towards the appellant. It is true, particular facts are not permitted to be proved, to impeach the credit of a witness when supported by general reputation ; but hostility towards one of the parties is not, in its nature, a matter of general reputation ; and if proved at all, must be proved by particular facts or circumstances. • The objection to the opinion of the circuit court stated in the second bill of exceptions, is not well founded. The court was right in refusing to permit the witness Tutt to answer a question intended to prove a particular fact, in order to discredit a witness, to whose general character for veracity he had before borne testimony. The credit of a witness can be impeached by general evidence *333only, and not by evidence as to particular facts. Stark. Law Ev. part 2. *§> 28. vol. 1. p. 145. 3 Id. part 4. vol. 3. p. 1753.
The judgement is to be reversed, and the cause remanded to the circuit, court for a new trial, upon which the appellant is to be permitted to give evidence of particular facts or circumstances, shewing that the plaintiff’s witnesses entertained ill feelings towards him.